Exhibit 21 SUBSIDIARIES OF BED BATH & BEYOND INC. The following are all of the subsidiaries of Bed Bath & Beyond Inc. other than: (i) 100% owned subsidiaries of Bed ‘n Bath Stores Inc. holding no assets other than a single store lease and, in some cases, fully depreciated fixed assets; (ii) 100% owned subsidiaries of Harmon Stores, Inc. holding no assets other than a single store lease and, in some cases fully depreciated fixed assets; (iii) 100% owned subsidiaries of Buy Buy Baby, Inc. holding no assets other than a single store lease and, in some cases, fully depreciated fixed assets; and (iv) omitted subsidiaries which in the aggregate would not constitute a significant subsidiary. Name Jurisdiction Bed Bath & Beyond of California Limited Liability Company Delaware Bed Bath & Beyond Canada L.P. Ontario Buy Buy Baby, Inc. Delaware Christmas Tree Shops, Inc. Massachusetts Cost Plus, Inc. California Harbor Linen, LLC Delaware Liberty Procurement Co. Inc. New York
